Case 1:17-cr-00446-SOM-KJM Document 66 Filed 12/04/18 Page 1 of 3                      PageID #: 364

                                            MINUTES



   CASE NUMBER:               1:17-CR-00446-SOM-KJM-1
   CASE NAME:                 USA v. Ikaika Erik Kang
   ATTYS FOR PLA:             Kenneth M. Sorenson
                              Marc A. Wallenstein
   ATTYS FOR DEFT:            Birney B. Bervar
                              Alexander Silvert
   AGENTS:                    John Lehr-FBI
                              Jessica Tomonaga-FBI Special Agent
                              Stephen Biggs-NCIS
   USPO:                      Darsie Ing-Dodson


         JUDGE:        Susan Oki Mollway                 REPORTER:          Cynthia Fazio

         DATE:         12/4/2018                         TIME:              9:00am-9:30am


  COURT ACTION: EP: Sentencing to Counts 1-4 of the Indictment as to defendant Ikaika Erik
  Kang-

  Defendant Ikaika Erik Kang present, in custody.

  Court adopts the PSR and it is placed under seal and is available to counsel.

  The Memorandum of Plea Agreement has been accepted by the Court.

  Allocution by the defendant.

  ADJUDGED:

  Imprisonment: 240 MONTHS as to each of Counts 2 through 4, to run concurrently; and 60 months
  as to Count 1, to run consecutively to all other counts, for a total of 300 months (downward
  variance) .

  Supervised Release: 20 YEARS as to each count, with all such terms to run concurrently.


  Special Assessment: $400 ($100.00 as to each of Counts 1 through 4).
Case 1:17-cr-00446-SOM-KJM Document 66 Filed 12/04/18 Page 2 of 3                         PageID #: 365

  Recommended Conditions:

  You must abide by the mandatory and standard conditions of supervision, including the
  following conditions:

         You must refrain from any unlawful use of a controlled substance. You must submit to one
         drug test within 15 days of commencement of supervision and at least two drug tests
         thereafter but no more than eight valid drug tests per month during the term of supervision,
         unless there is a positive drug test, in which event the maximum shall increase to up to
         one valid drug test per day. (mandatory condition)

         You must cooperate in the collection of DNA as directed by the probation officer.
         (mandatory condition)

         You must report to the probation office in the federal judicial district where you are
         authorized to reside within 72 hours of the time you are released, unless the probation officer
         instructs you to report to a different probation office or within a different time frame.
         (standard condition)

  You must abide by the following special conditions:

  1.     You must provide the probation officer access to any requested financial information
         and authorize the release of any financial information. The probation office may
         share financial information with the U.S. Attorney's Office.

  2.     You must participate in a mental health assessment, and any recommended
         treatment in a mental health program, and follow the rules and regulations of that
         program. The probation officer, in consultation with the treatment provider, will
         supervise your participation in the program (such as provider, location, modality,
         duration and intensity).

  3.     You must submit your person, property, house, residence, vehicle, papers,
         computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic communications
         or storage devices or media, or office to a search conducted by a United States
         Probation Officer. Failure to submit to a search may be grounds for revocation of
         release. The probation officer may conduct a search under this condition only when
         reasonable suspicion exists that you have violated a condition of supervision and that
         the areas to be searched contain evidence of this violation. Any search must be
         conducted at a reasonable time and in a reasonable manner. You must also submit to
         periodic unannounced examinations of your computer and computer accessories, as
         well as provide access to Internet service provider account records, as directed by
         the probation officer. You must warn other occupants that the premises may be
         subject to searches pursuant to this condition.

  Defendant advised of his right to appeal.

  JUDICIAL RECOMMENDATIONS: 1)Terminal Island, CA; Lompoc, CA; and any West Coast
  facility due to proximity to family 2) Educational and Vocational training; and 3) Mental Health
  treatment.
Case 1:17-cr-00446-SOM-KJM Document 66 Filed 12/04/18 Page 3 of 3   PageID #: 366

  Defendant remanded to the custody of the U.S. Marshal Service.

  Mittimus forthwith.

  Submitted by: Theresa Lam, Courtroom Manager
